Citation Nr: 0527244	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  98-10 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for intestinal 
parasitosis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for tinea 
versicolor, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to March 
1967.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2003 and June 2004, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence does not show that the 
veteran has ova or parasites, or that his intestinal 
parasitosis results in severe symptoms.  

3.  The competent medical evidence does not show that the 
veteran's tinea versicolor results in eczema with exudation 
or itching, constant, extensive lesions, or marked 
disfigurement; disfiguring scars of the head, neck or face 
that are severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles; 
dermatitis or eczema affecting more than 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas, or 
having required systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12 months; 
or visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for intestinal parasitosis have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.110 - 4.114, Diagnostic Code 7324 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806 and 7813 (prior to August 30, 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Codes 7800, 7806 and 7813 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations (including all pertinent revisions) and gave 
notice as to the evidence needed to substantiate his claims 
in the March 1998 rating decision on appeal, the June 1998 
statement of the case, and various supplemental statements of 
the case (SSOCs), dated as recently as March 2005.  
Additionally, the RO sent the veteran a letter in November 
2004 that explained the notice and duty to assist provisions 
of the VCAA, including the respective responsibilities of VA 
and the veteran to identify and/or secure evidence; listed 
the evidence; and asked the veteran to submit and authorize 
the release of additional evidence.  Furthermore, SSOCs dated 
in December 2003 and March 2005 included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted relevant VA medical examinations.  

The Board notes that in connection with the appeal, the 
veteran was scheduled for VA skin examinations in December 
2003 and November 2004, for which he failed to report.  When 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, and a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase without good cause, the claim shall be 
denied.  See 38 C.F.R. § 3.655(b) (2004).  The Board points 
out that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

There is no indication from the claims folder or allegation 
from the appellant that any relevant evidence remains 
outstanding.  Therefore, the Board finds that the duty to 
assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).




Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the histories of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Intestinal Parasitosis

VA treatment records show treatment for a number of 
conditions, including various gastrointestinal symptoms.  

The report of a January 1998 VA examination provides that the 
veteran complained of diarrhea after every meal.  He denied 
nausea and vomiting.  On examination, there was no evidence 
of malnutrition or anemia.  There was abdominal pain in the 
low abdomen with diarrhea.  The diagnosis was probable 
functional GI problem; the final diagnosis was to be made 
after reviewing upper GI series.  An upper GI series 
conducted the next day resulted in an impression of a small 
sliding hiatal hernia; gastroesophageal reflux; and 
prominence of the gastric rugal folds, this might be seen in 
gastritis, recommend clinical correlation.  

The report of an August 1998 VA examination relates that the 
veteran's chief complaint was chronic diarrhea.  The examiner 
noted that no stool samples or studies had been done.  The 
impression was unclear history of chronic diarrhea with 
several things in the diagnosis.  It could be infectious 
diarrhea, versus irritable bowel syndrome related to PTSD, 
versus pancreatic insufficiency, versus malabsorption.  The 
examiner suggested an unprepped sigmoidoscopy with stool 
sample.  

In December 1998, the RO informed the veteran that his August 
1998 VA examination report was inadequate and he might be 
required for another examination.  

The report of a January 1999 VA examination essentially only 
reviews the veteran's August 1998 VA examination findings.  
The report points out that a colonoscopy with biopsy and 
stool samples was conducted to rule out infectious diarrhea.  

An April 1999 VA colonoscopy report shows an impression of 
rectal polyps (excised) and normal colonic mucosa, biopsied.  

The results of a May VA 1999 enteroclysis (small bowel 
examination), conducted because of the veteran's history of 
chronic diarrhea and to check for Crohn's disease, was 
normal.  There was no radiographic evidence of Crohn's 
disease.  

December 1999 VA testing revealed that the veteran had no ova 
or parasites.  

The report of an August 2003 VA examination indicates that 
the veteran's diarrhea had become worse and occurred 20 
minutes after a meal.  The examiner noted that there were no 
records that the veteran had suffered from diarrhea in the 
military.  Consequently, there was no fistula, nausea or 
vomiting and his weight was stable.  The examination resulted 
in a diagnosis of gastroesophageal reflux disease, hiatal 
hernia, and gastritis, all confirmed by upper 
gastrointestinal; and irritable bowel syndrome (mild).  The 
examiner commented that he did not find any documentation 
that the veteran had parasites.  The examiner stated that it 
was at least as likely as not that the veteran's current 
intestinal problems were not related to his stay in Vietnam.  

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2004).  The veteran's service-
connected intestinal parasitosis has been evaluated by 
analogy under Diagnostic Code 7324, distomiasis, intestinal 
or hepatic.

Effective July 2, 2001, the provisions of 38 C.F.R. § 4.112, 
relating to how to evaluate weight loss, were revised.  See 
66 Fed. Reg. 29,486-29,489 (2001). The prior version of 38 
C.F.R. § 4.112 essentially judged weight loss on a subjective 
basis whereas the amended version established a specific 
formula of a 20 percent loss of the baseline weight to 
indicate a significant weight loss and a 10-20 percent loss 
to indicate a minor weight loss.  The amended version further 
required a measured period of three months for the weight 
loss.  Finally, the baseline weight was defined as the 
average weight for the two-year period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2004).

The July 2001 changes did not alter the diagnostic criteria 
used to evaluate distomiasis, intestinal or hepatic.  

In this case, as the issue of weight loss does not factor 
into the specifics of this veteran's circumstances, the 
change in regulations makes no difference in how the 
veteran's case is adjudicated.  In any event, the evidence of 
record does not establish problematic weight loss by the 
veteran during the pendency of his appeal and he has not 
asserted weight loss as a symptom of his current disability.  
Accordingly, although the veteran has not been provided 
notice of the specific changes in 38 C.F.R. § 4.112, the 
Board's action in deciding his case does not result in any 
prejudice to the veteran as the underlying rating criteria 
for Diagnostic Code 7324 have remained unchanged.

The rating schedule provides that a 10 percent evaluation is 
assigned for moderate symptoms of distomiasis, and a 20 
percent rating is assigned for severe symptoms.  Diagnostic 
Code 7324.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
intestinal parasitosis.  The Board recognizes that the 
veteran has continued to suffer from diarrhea.  The Board 
finds, however, that the December 1999 VA testing, the 
results of which were negative for ova or parasites, and the 
opinion in the August 2003 VA examination report that it was 
at least as likely as not that the veteran's current 
intestinal problems were not related to his stay in Vietnam, 
are competent medical evidence that the veteran's service-
connected parasitosis does not result in severe symptoms.  In 
fact, there is no competent medical evidence that the 
veteran's service-connected parasitosis does result in 
symptoms that could be described as severe.  Diagnostic Code 
7324.

The Board recognizes the veteran's assertions that the 
symptoms of his intestinal parasitosis warrant an evaluation 
in excess of 10 percent.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as questions relating to criteria for a higher rating 
that require a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
As a result, his own assertions do not constitute competent 
medical evidence that the symptoms caused by his service-
connected intestinal parasitosis warrant an evaluation in 
excess of 10 percent under the applicable criteria.  

Tinea Versicolor

VA treatment records show treatment for a number of 
conditions, with some reference to the veteran's skin.  

The report of a January 1998 VA examination provides that in 
hot weather his skin became itchy.  On examination, there was 
no skin pathology and his skin was normal.  The diagnosis was 
normal skin.  The veteran was advised to come in when he had 
skin problems.  

The report of an August 2003 VA examination provides that the 
veteran had spots, from 1 to 3 cm., on his neck and upper 
thorax which looked like versicolor.  There were no neoplasms 
or cutaneous vasculitis.  There was some disfigurement in the 
neck area.  There was no lymphadenopathy.  The spots were 
reddish-brown and the veteran said that they were sometimes 
itchy.  He had some creams which helped.  The diagnoses were 
tinea versicolor and tinea pedis.  

The veteran failed to report for VA examinations scheduled in 
December 2003 and November 2004.  

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002).  The veteran has been provided both sets of criteria 
by the RO.  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective dates of the new 
regulations.  

The veteran's disability is evaluated under Diagnostic Code 
7813-7800.  Diagnostic Code 7813 evaluates dermatophytosis.  
Diagnostic Code 7800 evaluates disfigurement of the head, 
face or neck.  

Under the rating criteria applicable prior to August 30, 
2002, dermatophytosis is rated, by analogy, to eczema, 
depending upon the location, extent, and repugnance or 
otherwise disabling character of manifestations.  Diagnostic 
Code 7813 (2002).  Eczema with exudation or itching, 
constant, extensive lesions, or marked disfigurement, 
warrants a 30 percent evaluation.  Eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, warrants a 50 
percent evaluation.  Diagnostic Code 7806 (prior to August 
30, 2002).  

Also under the prior criteria, disfiguring scars of the head, 
neck or face that are severe, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles, warrant a 30 percent rating.  Disfiguring scars of 
the head, neck or face with complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement warrant a 50 percent 
evaluation. Diagnostic Code 7800 (prior to August 30, 2002).

Under the revised rating criteria provided by Diagnostic Code 
7813, dermatophytosis is rated, by analogy, as disfigurement 
of the head, face, or neck (under Diagnostic Code 7800); 
scars (under Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805); or dermatitis (under Diagnostic Code 7806) depending 
upon the predominant disability.  Diagnostic Code 7813 
(2004).  As the veteran's service-connected dermatophytosis 
affects his neck and upper thorax, and has not been shown to 
be analogous to scars, the Board finds that the predominant 
disability should be rated, by analogy, as dermatitis or 
disfigurement of the head, face, or neck. 

The revised version of Diagnostic Code 7806 provides that a 
30 percent evaluation is warranted for dermatitis or eczema 
affecting more than 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas, or having required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12 months.  A 60 percent 
evaluation is warranted for dermatitis or eczema affecting 
more than 40 percent of the entire body or more than 40 
percent of exposed areas, or having required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12 months.  
Diagnostic Code 7806 (2004).

Regarding disfigurement of the head, face or neck, the 
revised regulations provide that a 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  Diagnostic Code 7800 
(2004).

A Note provides that the eight characteristics of 
disfigurement are: skin indurated and inflexible in an area 
exceeding six square inches; underlying soft tissue missing 
in an area exceeding six square inches; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding 
six square inches; skin hypo- or hyperpigmented in an area 
exceeding six square inches; scar adherent to the underlying 
tissue; surface contour of scar elevated or depressed on 
palpation; scar at least one-quarter inch in length; or scar 
five or more inches in length.  Diagnostic Code 7800 (2004).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
tinea versicolor, under the old or the revised rating 
criteria.  

In so finding, the Board recognizes that the report of the 
August 2003 VA examination provides that there was some 
disfigurement in the veteran's neck area.  The competent 
medical evidence, however, fails to show that the veteran's 
tinea versicolor satisfies the criteria for a higher 
evaluation.  

Regarding the prior criteria, the veteran's disability has 
not been shown to result in eczema with exudation or itching, 
constant, extensive lesions, or marked disfigurement, 
Diagnostic Code 7806 (prior to August 30, 2002); or 
disfiguring scars of the head, neck or face that are severe, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  Diagnostic Code 7800 (prior 
to August 30, 2002).  

Turning to the revised criteria, the veteran's disability has 
not been shown to result in dermatitis or eczema affecting 
more than 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas, or having required systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during the past 12 months, Diagnostic Code 7806 (2004); or 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement, Diagnostic Code 7800 (2004).

The Board recognizes the veteran's assertions that the 
symptoms of his tinea versicolor warrant an evaluation in 
excess of 10 percent.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone, supra.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as questions 
relating to criteria for a higher rating that require a 
clinical examination by a medical professional.  Espiritu, 
supra.  As a result, his own assertions do not constitute 
competent medical evidence that the symptoms caused by his 
service-connected tinea versicolor warrant an evaluation in 
excess of 10 percent under the applicable criteria.  

Extraschedular Evaluations

The Board notes that the rating schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability.  The Board finds that the disability 
picture with respect to the veteran's intestinal parasitosis 
and tinea versicolor is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, it has not been shown that these 
disabilities have resulted in frequent hospitalizations or 
caused a marked interference with employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2004).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An evaluation in excess of 10 percent for intestinal 
parasitosis is denied.

An evaluation in excess of 10 percent for tinea versicolor is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


